Citation Nr: 1612111	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for back and stomach disorders.  


REPRESENTATION

Appellant represented by:	 Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served honorably on active duty from March 1941 to November 1941.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

All issues on appeal are herein REMANDED to the Agency of Original Jurisdiction (AOJ) and the AOJ will advise the Veteran in writing if additional actions are needed on his part.  


REMAND

It is the primary assertion of the Veteran that he was treated in service for back and stomach problems, to include during one or more hospitalizations.  Service treatment records are unavailable for review through no fault of the Veteran and the RO entered a formal finding as to their unavailability in October 2009.  The only available personnel records are an Enlisted Record and a War Department A.G.O. Form 55, the latter of which indicates that the Veteran was awarded a Certificate of Disability for Discharge under Army Regulation 615-360, Section II.  In light of the foregoing, and inasmuch as he presents evidence involving current disablement involving both his cervical and lumbar spine and one or more gastrointestinal disorders, remand to afford the Veteran VA medical examinations for each claimed disability is found to be needed for compliance with the VA's duty to assist the Veteran.  

Also, there are allegations made by the Veteran that his enlistment in the Army actually occurred in October 1939 and that his service spanned a period of 23 months.  This contradicts other evidence of record, but nevertheless warrants further investigation and, if proven, then a search for any additional service treatment records would also be in order.  


Moreover, the record reflects that the Veteran in May 2014 advised the RO that he had received treatment for the disorders at issue at VA Outpatient Clinics in Mobile, Alabama, and Biloxi, Mississippi, since 2002.  That was followed by RO action to obtain VA treatment records, but no records compiled prior to 2004 were obtained and it is unclear from the record, in the absence of any notation from either facility, whether either holds records dating to 2002 as to one or both disorders.  Further efforts to ascertain whether such records are in existence, and, if so, to obtain same for entry into the claims folder are thus needed.  

Accordingly, this case is REMANDED for the following actions:

1.  Verify the Veteran's dates of service on active duty and obtain any and all service treatment records for any additional period of service than that already noted, for inclusion in the claims folder.  

2.  Ascertain from contact with the National Personnel Records Center and/or the service department the significance of Veteran's receipt of a Certificate of Disability for Discharge under Army Regulation 615-360, Section II, in terms of what disability or disabilities were the basis for such discharge.  

3.  Ascertain whether there are VA treatment records in existence dating to 2002 from the VA Outpatient Clinics in Mobile and Biloxi, and, if so, obtain same for inclusion in the claims folder.  

4.  Obtain any other VA treatment records, not already on file, for inclusion in the claims folder.  

5.  Thereafter, afford the Veteran VA medical examinations for evaluation of the nature and severity of his claimed back and gastrointestinal disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Such examinations should include a complete medical history, thorough clinical evaluations, and any indicated diagnostic testing.  All pertinent diagnoses should be detailed.  

Each VA examiner is requested to provide a medical opinion and for each such opinion, a complete rationale, as to the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the claimed disorders originated in service, within any applicable presumptive period if arthritis or a gastric ulcer is indicated, or is otherwise attributable to military service or any event thereof?  Consideration should be afforded the Veteran's oral and written testimony as to inservice treatment of each disorder and its course during postservice years.  
 
6.  Lastly, readjudicate the issues on appeal and if any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response, before returning the case to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




